DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Species 1E in the reply filed on 07/08/2022 is acknowledged.  The traversal is on the ground(s) that any search within groups 1A-1E and 2A-2C would yield references in any of the same groups.  This is not found persuasive because the species disclosed in the restriction requirement are mutually exclusive of each other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 1A-1D, 2B-2C there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/08/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Actuating mechanism (one or more servo drives, actuator assemblies, para. [0040]) in claims 1, 15-17.
Lift mechanism (one or more servo motors, servo drives, electric motors, gears, or combinations thereof, para. [0040]) in claims 1, 15-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170213758 to Rice in view of US 9947517 to Luere and further in view of US 20040074605 to Nezu. 
Claim 1, 2, 9-12: Rice discloses a process kit for a substrate processing chamber, comprising: an edge ring (442/444, Fig. 4) having a first ring component (442 [first edge ring]) and a second ring component (444 [second edge ring]), the first ring component (442) interfaced with the second ring component (444) such that the second ring component (444) is movable relative to the first ring component (442) forming a gap therebetween (see para. [0044]), and the second ring component (444) having an upper surface and a lower surface (see Fig. 4); a pin (upper portion of 248 [push pin]) positioned beneath the second ring component (444), and the upper surface of the pin (upper surface of 248) contacting the lower surface of the second ring component (444).
a cover ring (446 [cover ring], Fig. 4) at least partially adjacent to the second ring component (444), and wherein the cover ring (446) is completely positioned radially outward of the pin (upper portion of 248); a sleeve (vertical portion of 226 [ground plate]) at least partially positioned beneath the cover ring (446) and at least partially positioned radially outward of the pin (upper portion of 248); and an actuating mechanism (lower portion of 248) interfaced with the lower surface of the pin (upper portion of 248), the actuating mechanism (lower portion of 248) configured to actuate the pin (upper portion of 248) such that the gap between the first ring component (442) and the second ring component (444) is varied (para. [0044]).
However Rice does not explicitly disclose a sliding ring positioned beneath the second ring component, the sliding ring having an upper surface and a lower surface, and the upper surface of the sliding ring contacting the lower surface of the second ring component; an adjustable tuning ring positioned beneath the sliding ring, the adjustable tuning ring having an upper surface and a lower surface, and the upper surface of the adjustable tuning ring contacting the lower surface of the sliding ring; and wherein the cover ring is completely positioned radially outward of the adjustable tuning ring; and sleeve is at least partially positioned radially outward of the sliding ring and the adjustable tuning ring; actuating mechanism interfaced with the lower surface of the adjustable tuning ring
Luere discloses a sliding component (281 [coating], Fig. 3) positioned beneath the ring component (210 [edge ring]), the sliding component (281) having an upper surface and a lower surface (see Fig. 3), and the upper surface of the sliding component (upper surface of 281) contacting the lower surface of the ring component (lower surface of 210) for the purpose of limiting chemical reaction between the plasma and the adjustable tuning ring (col. 5, lines 30-40); 
an adjustable tuning ring (150 [adjustable tuning ring], Fig. 3) positioned beneath the sliding component (281), the adjustable tuning ring (150) having an upper surface and a lower surface (Fig. 3), and the upper surface of the adjustable tuning ring (150) contacting the lower surface of the sliding component (281); and wherein the cover ring (212 [cover ring]) is completely positioned radially outward of the adjustable tuning ring (150, see Fig. 2A) for the purpose of limiting chemical reaction between the plasma and the adjustable tuning ring (col. 5, lines 30-40); 
and sleeve (214 [quartz ring]) is at least partially positioned radially outward of the sliding component (281) and the adjustable tuning ring (150) for the purpose of supporting the cover ring (212, col. 4, lines 55-65); the actuating mechanism (218 [lift pin], Fig. 2A) interfaced with the lower surface of the adjustable tuning ring (150) for the purpose of allowing the ring to be moved vertically within the chamber (col. 5, lines 20-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sliding component, adjustable tuning ring, sleeve, and configurations as taught by Luere with motivation to limit chemical reaction between the plasma and the adjustable tuning ring, and/or allow the ring to be moved vertically within the chamber.
However the apparatus of Rice, Luere does not disclose (claim 1) the sliding component being a ring; (claim 2) wherein the ring comprises silicon carbide; (claim 9) wherein the ring comprises a matrix and a coating; (claim 10) wherein the matrix comprises an electrically conductive material and the coating comprises an electrically insulating material; (claim 11) wherein the matrix comprises aluminum or an aluminum alloy and the coating comprises yttrium oxide, hafnium oxide, silicon carbide, or any combination thereof; (claim 12) wherein the ring comprises an upper segment disposed on a lower segment, the upper segment comprises silicon carbide, and the lower segment comprises aluminum or an aluminum alloy.
Regarding (claim 1) the sliding component being a ring, Nezu discloses a ring (22, Fig. 5); (claim 2) wherein the ring (200/210) comprises silicon carbide (para. [0059]); (claim 9) wherein the ring (22) comprises a matrix (28 [adjustment member]) and a coating (27 [ring like body], interpreted to cover or coat 28); (claim 10) wherein the matrix (28) comprises an electrically conductive material (28, para. [0059]) and the coating (27) comprises an electrically insulating material (para. [0059]); (claim 11) wherein the matrix (28) comprises aluminum or an aluminum alloy and the coating (27) comprises yttrium oxide, hafnium oxide, silicon carbide, or any combination thereof (para. [0059]); (claim 12) wherein the ring (22) comprises an upper segment (27) disposed on a lower segment (28), the upper segment (27) comprises silicon carbide (para. [0059]), and the lower segment (28) comprises aluminum or an aluminum alloy (para. [0059]). Nezu discloses this for the purpose of preventing plasma from excessively concentrating on a component (para. [0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the component to be a ring, the material requirements and configuration as taught by Nezu with motivation to prevent plasma from excessively concentrating on a component.
Claim 3: The apparatus of Rice in view of Luere, Nezu discloses wherein each of the first ring component (442, Fig. 4, Rice) and the second ring component (444) independently comprises quartz, silicon oxide, silicon carbide, or any combination thereof (para. [0044]).
Claim 5: The apparatus of Rice in view of Luere, Nezu discloses wherein the first ring component (442, Fig. 4, Rice) comprises a stepped surface (see Fig. 4) formed therein, and wherein the stepped surface of the first ring component (stepped surface of 442) interfaces with a portion of the lower surface of the second ring component (444, see Fig. 4).
Claim 7: The apparatus of Rice in view of Luere, Nezu discloses wherein the cover ring (446, Fig. 4, Rice or 212, Fig. 2A, Luere) is completely positioned radially outward of the sliding ring (248/281).
Claim 8: The apparatus of Rice in view of Luere, Nezu discloses wherein the cover ring (446, Fig. 4, Rice) and the sleeve (vertical portion of 226) comprise quartz (para. [0033]).
Claims 13-14: (Withdrawn).
Claim 15: The apparatus of Rice in view of Luere, Nezu discloses wherein the actuating mechanism (lower portion of 248, Fig. 4, Rice) comprises two or more lift pins (lower portion of 248), each of the lift pins having a first end and a second end (see Fig. 4), the first end of the lift pin (218, Fig, 2A, Luere) contacting the lower surface of the adjustable tuning ring (150), and the second end of the lift pin in communication with a lift mechanism (not shown but disclosed, col. 5, lines 20-28).
Claim 16: The apparatus of Rice in view of Luere, Nezu discloses wherein the actuating mechanism (lower portion of 248, Fig. 4, Rice) comprises three lift pins (para. [0062]), each of the first ends of the lift pins contacting a point on the lower surface of the adjustable tuning ring (see Luere, Fig. 2A, 3), the points on the lower surface are separated from each other by an angle of about 110 degrees to about 130 degrees (para. [0062], Rice), as measured from the center of the adjustable tuning ring (center of 411).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Luere, Nezu as applied to claims 1-3, 5, 7-12, 15-16 above, and further in view of US 20040083975 to Tong.
Claim 4: The apparatus of Rice in view of Luere, Nezu does not disclose wherein the first ring component and the second ring component comprise quartz.
Tong discloses wherein the first ring component (110, Fig. 4-5) and the second ring component (112) comprise quartz (para. [0031]) for the purpose of providing a tailored edge etch rate (para. [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of Rice, Luere, Nezu with the material requirement taught by Tong with motivation to provide a tailored edge etch rate.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Luere, Nezu as applied to claims 1-3, 5, 7-12, 15-16 above, and further in view of US 20050061447 to Kim. 
Claim 6: The apparatus of Rice in view of Luere, Nezu does not disclose wherein the cover ring is positioned at least partially underneath a portion of the second ring component.
Kim discloses wherein the cover ring (35, Fig. 4, para. [0047], and note that reference should be 35 and not 51 for the cover ring, as a correction to Kim’s specification for Fig. 4, 8A-8B) is positioned at least partially underneath a portion of the second ring component (50) for the purpose of fittingly engaging each other (para. [0047]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rings configuration as taught by Kim with motivation to fittingly engage each other. 
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170213758 to Rice in view of US 9947517 to Luere and further in view of US 20040074605 to Nezu. 
Claims 17-18: Rice discloses a processing chamber, comprising: a substrate support member (411 [substrate support assembly], Fig. 4) configured to support a substrate (109); and a process kit (414 [process kit]) supported by the substrate support member (411), the process kit comprising: an edge ring (442/444, Fig. 4) having a first ring component (442 [first edge ring]) and a second ring component (444 [second edge ring]), the first ring component (442) interfaced with the second ring component (444) such that the second ring component (444) is movable relative to the first ring component (442) forming a gap therebetween (see para. [0044]), and the second ring component (444) having an upper surface and a lower surface (see Fig. 4); a pin (upper portion of 248 [push pin]) positioned beneath the second ring component (444), and the upper surface of the pin (upper surface of 248) contacting the lower surface of the second ring component (444).
a cover ring (446 [cover ring], Fig. 4) at least partially adjacent to the second ring component (444), and wherein the cover ring (446) is completely positioned radially outward of the pin (upper portion of 248); a sleeve (vertical portion of 226 [ground plate]) at least partially positioned beneath the cover ring (446) and at least partially positioned radially outward of the pin (upper portion of 248); and an actuating mechanism (lower portion of 248) interfaced with the lower surface of the pin (upper portion of 248), the actuating mechanism (lower portion of 248) configured to actuate the pin (upper portion of 248) such that the gap between the first ring component (442) and the second ring component (444) is varied (para. [0044]).
However Rice does not explicitly disclose a sliding ring positioned beneath the second ring component, the sliding ring having an upper surface and a lower surface, and the upper surface of the sliding ring contacting the lower surface of the second ring component; an adjustable tuning ring positioned beneath the sliding ring, the adjustable tuning ring having an upper surface and a lower surface, and the upper surface of the adjustable tuning ring contacting the lower surface of the sliding ring; and wherein the cover ring is completely positioned radially outward of the adjustable tuning ring; and sleeve is at least partially positioned radially outward of the sliding ring and the adjustable tuning ring; actuating mechanism interfaced with the lower surface of the adjustable tuning ring
Luere discloses a sliding component (281 [coating], Fig. 3) positioned beneath the ring component (210 [edge ring]), the sliding component (281) having an upper surface and a lower surface (see Fig. 3), and the upper surface of the sliding component (upper surface of 281) contacting the lower surface of the ring component (lower surface of 210) for the purpose of limiting chemical reaction between the plasma and the adjustable tuning ring (col. 5, lines 30-40); 
an adjustable tuning ring (150 [adjustable tuning ring], Fig. 3) positioned beneath the sliding component (281), the adjustable tuning ring (150) having an upper surface and a lower surface (Fig. 3), and the upper surface of the adjustable tuning ring (150) contacting the lower surface of the sliding component (281); and wherein the cover ring (212 [cover ring]) is completely positioned radially outward of the adjustable tuning ring (150, see Fig. 2A) for the purpose of limiting chemical reaction between the plasma and the adjustable tuning ring (col. 5, lines 30-40); 
and sleeve (214 [quartz ring]) is at least partially positioned radially outward of the sliding component (281) and the adjustable tuning ring (150) for the purpose of supporting the cover ring (212, col. 4, lines 55-65); the actuating mechanism (218 [lift pin], Fig. 2A) interfaced with the lower surface of the adjustable tuning ring (150) for the purpose of allowing the ring to be moved vertically within the chamber (col. 5, lines 20-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sliding component, adjustable tuning ring, sleeve, and configurations as taught by Luere with motivation to limit chemical reaction between the plasma and the adjustable tuning ring, and/or allow the ring to be moved vertically within the chamber.
However the apparatus of Rice, Luere does not disclose (claim 17) the sliding component being a ring; (claim 18) wherein the ring comprises silicon carbide. 
Regarding (claim 17) the sliding component being a ring, Nezu discloses a ring (22, Fig. 5); (claim 18) wherein the ring (200/210) comprises silicon carbide (para. [0059]); Nezu discloses this for the purpose of preventing plasma from excessively concentrating on a component (para. [0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the component to be a ring, the material requirements and configuration as taught by Nezu with motivation to prevent plasma from excessively concentrating on a component.
Claim 19: The apparatus of Rice in view of Luere, Nezu discloses wherein the substrate support member (411, Fig. 4, Rice) comprises: a base (horizontal portion of 226 [ground plate]); and an electrostatic chuck (303 [electrostatic chuck]). 
However the apparatus of Rice in view of Luere, Nezu does not explicitly disclose a cooling plate supported by the base; the electrostatic chuck positioned on an upper surface of the cooling plate.
Rice discloses in another embodiment a cooling plate (710 [cooling plate]) supported by the base (704); the electrostatic chuck (712 [the electrostatic chuck]) positioned on an upper surface of the cooling plate (710), for the purpose of facilitating temperature control of the substrate during processing (para. [0034]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cooling plate and configuration as taught by Rice with motivation to facilitate temperature control of the substrate during processing.
Claim 20: (Withdrawn).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10600623 discloses a similar invention be the same assignee (Fig. 1B).  US 11043400 discloses a sliding ring (149) housing lift pins (150) which lift an edge ring (161) relative to a support ring (145, Fig. 1A-1B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718